Citation Nr: 1410472	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-36 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for a disability of the upper left extremity.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1967 to November 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2013, the Veteran testified at a travel board conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

At the December 2013 hearing, the Veteran requested, and was granted, 60 days to submit additional evidence.  In January 2104, the Veteran requested an additional 30 days.  No new evidence has been submitted and it has been more than 90 days since the December 5, 2013 hearing.  Therefore, the Board will adjudicate the appeal based on the evidence of record.

The issue of entitlement to service connection for hearing loss addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's disability of the upper left extremity is attributable to the Veteran's service.  


CONCLUSION OF LAW

The criteria for service connection for a disability of the upper left extremity are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in September 2008 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  

As to the duty to assist, the Veteran's service treatment records, and post service VA treatment records have been obtained; the Veteran has not identified any post service private treatment records relevant to this claim.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

A VA examination as to the Veteran's disability of the upper left extremity was conducted in May 2009.  The Board finds the examination to be adequate.  Although the Veteran argued in his notice of disagreement (NOD) that the examination was not adequate because he was not provided with an MRI test, the Veteran is a lay person without medical training, and so is not competent to opine on a complex medical question, such as the medical tests necessary to provide an etiological opinion.  See 38 C.F.R. § 3.159(a)(1), (2).  The record does not contain any medical evidence indicating that an MRI is necessary to obtain an opinion as to the etiology of the Veteran's disability of the upper left extremity.  The examiner reviewed the claims folder, conducted a physical examination of the Veteran, performed the medical tests that the examiner felt were necessary, and provided an opinion as to whether there was a nexus to service with rationale.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2)  (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claim of service connection.  The Veteran was assisted at the hearing by an accredited representative from the Florida Department of Veterans' Affairs.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his complaints during service.  They also asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Law and Regulation

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Once lay evidence is found to be competent, the Board has a duty to address the credibility and weight to be given to the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts and Analysis

The Veteran's service treatment records (STRs) indicate that his upper extremities were normal when he entered service.  In September of 1971, the Veteran experienced a dog bite, resulting in lacerations on his left forearm.  The Veteran stated in the December 2013 hearing that he has experienced numbness in his upper left extremity since the time of the dog bite, but that it has worsened over time, which prompted him to seek disability benefits.  Although the Veteran's upper extremities were evaluated as normal upon separation, which weighs against the Veteran's testimony, he is competent to relate his experience of numbness in his forearm since service.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  However, the Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's disability is not one of the recognized 3.309(a) chronic conditions.  

The record does not contain any medical evidence linking the Veteran's current disability of the left upper extremity to his service.  The only record of the Veteran seeking treatment for his disability is a September 2008 VA treatment note.  In this note, the Veteran gave a history of the dog bite, and complained of chronic numbness of the left forearm, now radiating to the left hand.  The treating physician responded by obtaining images of the Veteran's cervical spine, and noted moderate degenerative changes.  

A VA examination as to the etiology of the Veteran's disability of the upper left extremity was conducted in May 2009.  The report indicates that the Veteran reported residual numbness around the bite site at the time the injury occurred, and a more recent onset of forearm/hand numbness within the last 3-5 years, which is worsening.  The examiner diagnosed the Veteran with possible median nerve/ulnar nerve compression.  The examiner opined that it was less likely than not that this disability of the upper left extremity was caused by or related to the Veteran's dog bite injury in service.  The examiner explained that the only plausible causative mechanism to explain the Veteran's current symptoms was if his median nerve was injured at the time of the dog bite.  However, the examiner noted that the Veteran's STRs do not cite any nerve deficit in the post-injury examination period, and that the length of time between the dog bite and the onset of the Veteran's symptoms make a nexus unlikely.  Furthermore, the examiner stated that the dog bite could not explain the Veteran's ulnar nerve symptoms.  The examiner went on to conclude that the Veteran's degenerative joint disease of the cervical spine could explain some of the Veteran's symptoms.  Although the Veteran has stated that the symptom of numbness began in service but had significantly worsened more recently, and it is unclear whether the examiner misstated the Veteran's report of onset or was referring to the more recent worsening of his condition,
the examiner's rationale does not rest entirely on the issue of initial onset of symptomatology.  Moreover, the September 2008 treatment note, in which the treating physician obtained images of the Veteran's spine in response to the Veteran's complaint of numbness in the upper left extremity, bolsters the examiner's rationale indicating that the degenerative joint disease of the cervical spine explains the Veteran's symptoms more readily than the dog bite.  

The most probative evidence of record does not indicate that the Veteran's disability of the upper left extremity is at least as likely as not related to service.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for a disability of the left upper extremity is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a disability of the upper left extremity is denied.  

REMAND

The VA audiological examination of record is dated June 2009, and contains neither an etiological opinion nor a rationale relating to the Veteran's hearing loss.  Therefore, the examination is inadequate, and the claim must be remanded for a new examination and opinion.  Barr v Nicholson 21 Vet. App. 303 (2007).  

Since the claims file is being returned, it should be updated to include VA treatment records compiled since October 2008.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the West Palm Beach VA Medical Center (VAMC), and all associated outpatient facilities, and obtain treatment records for the Veteran from October 2008 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Thereafter, schedule the Veteran for an examination to determine the etiology of his hearing loss.  All necessary tests must be conducted.  The examiner is instructed to offer an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's hearing loss is related to service.  A complete rationale is required for any opinion provided.  The examiner must not rely solely on the absence of hearing loss in service as the basis of an opinion, but instead must address the relationship between the Veteran's service, including any noise exposure, and his current hearing loss.

The examiner also must address the effect of the Veteran's hearing loss on his activities of daily living.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

3. Thereafter, readjudicate the issue on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


